


110 HCON 396 IH: Recognizing the FBI on their 100th

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 396
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Conyers (for
			 himself, Mr. Smith of Texas,
			 Mr. Scott of Virginia, and
			 Mr. Gohmert) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Recognizing the FBI on their 100th
		  anniversary.
	
	
		Whereas the Federal Bureau of Investigation (FBI) was
			 founded by President Theodore Roosevelt and United States Attorney General
			 Charles Bonaparte on July 26, 1908, as a Federal investigative agency;
		Whereas it was first named the Bureau of Investigation to
			 provide a force of Special Agents to investigate crimes across State lines and
			 Federal crimes in its initial days, and later expanded to the Federal Bureau of
			 Investigation reflecting the growth our Nation’s need to protect its
			 people;
		Whereas in the face of foreign threats during two World
			 Wars and the Cold War, the FBI’s jurisdiction was expanded to investigate
			 espionage and sabotage against the United States of America;
		Whereas when over the course of our Nation’s history the
			 civil rights of Americans have been challenged, the FBI has been called upon to
			 protect those civil rights and has brought violators to justice, and remains
			 the primary Federal law enforcement agency for investigating civil rights
			 violations;
		Whereas the men and women of the FBI have come to meet the
			 challenges of violent criminal elements and gangs, working in partnership with
			 State, local, and tribal law enforcement to provide safe streets in our
			 communities around the country;
		Whereas when the Nation’s financial markets were
			 threatened by white collar criminals, organized criminal enterprises, and
			 international fraud schemes, the FBI’s efforts to protect our economy were
			 reflected in major investigative achievements;
		Whereas the world has expanded through the creation of the
			 World Wide Web, the FBI has been called to protect against cyber-based attacks
			 and high-technology crimes through investigations of computer fraud, child
			 exploitation, theft of intellectual property, and worldwide computer
			 intrusions;
		Whereas the threat to public safety posed by extremists
			 groups, both domestic and international has grown, and the FBI has tirelessly
			 worked to prevent acts of terrorism against Americans at home and
			 abroad;
		Whereas the FBI provides law enforcement services through
			 its disaster response team, identification services and Laboratory to further
			 the cause of justice through science throughout the United States;
		Whereas since its inception, 34 FBI special agents have
			 given their full measure of duty in laying down their lives in the service of
			 their country; and
		Whereas for a century the men and women of the FBI have
			 pledged to preserve, protect, and defend the Constitution of the United States
			 and, with such, exemplified their motto Fidelity, Bravery and
			 Integrity: Now, therefore, be it
		
	
		That Congress—
			(1)congratulates the
			 men and women of the Federal Bureau of Investigation (FBI) on the occasion of
			 its 100th Anniversary;
			(2)honors the heroic
			 sacrifice of the Bureau’s employees who have given their lives, or have been
			 wounded or injured, in the service of our Nation; and
			(3)gives heartfelt
			 thanks to all the men and women of the FBI for their past and continued efforts
			 to protect and defend the American people from threats both domestic and
			 foreign, and their dedication to the pursuit of justice through the rule of
			 law.
			
